Case 1:19-bk-12082-VK       Doc 31 Filed 09/18/19 Entered 09/18/19 14:44:40                Desc
                             Main Document     Page 1 of 4

 1 TODD A. FREALY (SBN 198780)
     CARMELA T. PAGAY (SBN 195603)
 2 LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.
     10250 Constellation Boulevard, Suite 1700
 3 Los Angeles, CA 90067
   Telephone: (310) 229-1234
 4 Facsimile: (310) 229-1244
   Email: taf@lnbyb.com; ctp@lnbyb.com
 5
   (Proposed) Attorneys for Amy L. Goldman
 6 Chapter 7 Trustee
 7
                             UNITED STATES BANKRUPTCY COURT
 8
 9                            CENTRAL DISTRICT OF CALIFORNIA

10                             SAN FERNANDO VALLEY DIVISION

11    In re                                              Case No. 1:19-bk-12082-VK
12                                                       Chapter 7
      ROBERT M. GERSTEIN,
13                                                       CHAPTER 7 TRUSTEE’S
                          Debtor.                        OPPOSITION TO MOTION FOR
14                                                       RELIEF FROM THE AUTOMATIC
                                                         STAY UNDER 11 U.S.C. § 362 (ACTION
15                                                       IN NONBANKRUTPCY FORUM)
16                                                       Date: October 2, 2019
                                                         Time: 9:30 a.m.
17                                                       Place: Courtroom 301
18                                                              U.S. Bankruptcy Court
                                                                21041 Burbank Boulevard
19                                                              Woodland Hills, CA 91367

20
     TO THE HONORABLE VICTORIA S. KAUFMAN, UNITED STATES BANKRUPTCY
21
     JUDGE, AND MOVANT:
22
              Amy L. Goldman, the chapter 7 trustee (the “Trustee”) for the estate of Robert M.
23
     Gerstein (the “Debtor”), respectfully submits this opposition to the Motion for Relief from the
24
     Automatic Stay Under 11 U.S.C. § 362 (Action in Nonbankruptcy Forum) (the “Stay Relief
25
     Motion”) filed by Greg Himes (“Movant”) [Doc 26] as follows:
26
              1.    The Debtor commenced his case by the filing of a voluntary chapter 7 petition
27
     on August 20, 2019 (the “Petition Date”) [Doc 1].
28

                                                    1
Case 1:19-bk-12082-VK       Doc 31 Filed 09/18/19 Entered 09/18/19 14:44:40                 Desc
                             Main Document     Page 2 of 4

 1          2.     Movant asserts in the Stay Relief Motion that he is a plaintiff in several

 2 nonbankruptcy actions filed against the Debtor in the Los Angeles County Superior Court –
 3 Northwest District, Case Nos. 14V03182, 13V02035, 13V02353, and 14V11206 (hereinafter,
 4 collectively, the “State Court Actions”).
 5          3.     The Stay Relief Motion reflects that Movant had already obtained judgments in

 6 Case Nos. 14V03182, 13V02035, 13V02353 (see pgs. 6, 13, and 20 of Exhibit 1 to the Stay
 7 Relief Motion) and had dismissed Case No. 14V11206 (see pg. 29 of Exhibit 1 to the Stay
 8 Relief Motion) prior to the Petition Date.
 9          4.     Nonetheless, the Stay Relief Motion asserts that relief from stay is necessary

10 because the “Nonbankruptcy Action can be tried more expeditiously in the nonbankruptcy
11 forum.” See Stay Relief Motion, p. 7, ¶ 5.d. This is clearly inapplicable here as judgments
12 have already been obtained as to the State Court Actions that have not been dismissed.
13          5.     The other purported grounds for relief specified on page 9 of the Stay Relief

14 Motion are inapplicable as well, as Movant fails to provide any evidence of the purported
15 Assignment and Restraining orders issued by the state court that he is seeking to enforce. Even
16 if he provided such evidence, Movant has not demonstrated cause for relief from the automatic
17 stay that would allow Movant to enforce any state court orders against the Debtor and property
18 of the bankruptcy estate, which are now within the exclusive jurisdiction of this Court. In fact,
19 the Stay Relief Motion is silent as to what specific remedy Movant intends to pursue assuming
20 he obtained relief from the automatic stay.
21          6.     At best, Movant is a creditor of the estate and any of his claims can be paid

22 through the bankruptcy claims process or through the Trustee’s liquidation of any of the
23 Debtor’s assets against which Movant purportedly has a lien.
24 ///
25 ///
26 ///
27 ///
28 ///

                                                    2
Case 1:19-bk-12082-VK     Doc 31 Filed 09/18/19 Entered 09/18/19 14:44:40         Desc
                           Main Document     Page 3 of 4

 1         Based upon the foregoing, the Trustee respectfully requests that the Stay Relief

 2 Motion be denied in its entirety.
 3 DATED: September 18, 2019               LEVENE, NEALE, BENDER, YOO & BRILL
                                           L.L.P.
 4
                                           By:/s/ Carmela T. Pagay
 5                                                         TODD A. FREALY
 6                                                       CARMELA T. PAGAY
                                                  (Proposed) Attorneys for Amy L. Goldman
 7                                                         Chapter 7 Trustee

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               3
            Case 1:19-bk-12082-VK                  Doc 31 Filed 09/18/19 Entered 09/18/19 14:44:40                                     Desc
                                                    Main Document     Page 4 of 4



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
10250 Constellation Blvd., Suite 1700, Los Angeles, CA 90067

A true and correct copy of the foregoing document entitled (specify): CHAPTER 7 TRUSTEE’S OPPOSITION TO
MOTION FOR RELIEF FROM THE AUTOMATIC STAY UNDER 11 U.S.C. § 362 (ACTION IN NONBANKRUTPCY
FORUM) will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d);
and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
September 18, 2019, I checked the CM/ECF docket for this bankruptcy case and determined that the following persons
are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

    •   John D Faucher jdf@johndfaucher.com, FaucherECF@gmail.com
    •   Amy L Goldman (TR) marisol.jaramillo@lewisbrisbois.com, AGoldman@iq7technology.com
    •   Sabari Mukherjee notices@becket-lee.com
    •   Giovanni Orantes go@gobklaw.com, gorantes@orantes-
        law.com,cmh@gobklaw.com,gobklaw@gmail.com,go@ecf.inforuptcy.com;orantesgr89122@notify.bes
        tcase.com
    •   Carmela Pagay ctp@lnbyb.com
    •   Edward A Treder cdcaecf@bdfgroup.com
    •   United States Trustee (SV) ustpregion16.wh.ecf@usdoj.gov
    •   Darlene C Vigil cdcaecf@bdfgroup.com
                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) September 18, 2019, I served the following persons and/or entities at the last known addresses in this
bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United
States mail, first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that
mailing to the judge will be completed no later than 24 hours after the document is filed.

Debtor                                                                            Movant
Robert M. Gerstein                                                                Greg Himes
25580 Prado de las Bellotas                                                       7108 Katella Avenue, #515
Calabasas, CA 91302-3632                                                          Stanton, CA 90680

                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) _______________, I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.
                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 September 18, 2019                 Megan Wertz                                                 /s/ Megan Wertz
 Date                           Printed Name                                                    Signature

            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
